PARDEE, J.
At the outset we are unfortunately confronted with the fact that a copy of the ordinance was not made a part of the record, so we cannot properly consider the questions raised by the attorneys for the plaintiff in error;.and, there being no other question presented for our consideration, the judgment of the Common Pleas Court will have to be affirmed.
The bill of exceptions has attached to it what purports to be a copy of the ordinance, but the ordinance was not offered in evidence in the trial court, and reference is not made to it in the evidence, as disclosed by the bill of exceptions, and the mayor did not certify that it is a part of the bill of exceptions; therefore it is not a. part of the record and cannot properly bé considere^ by this court in a review of the case.
This holding is in accordance with the prior holdings of this court and of many other Ohio courts, some of which are as follows:
City of Elyria v. Laemonouz, and City of Elyria v. Halli, Nos. 225 and 226, respectively, Lorain Co. Court of Appeals decided by this court Feb. 16, 1923.
Sours v. City of Akron No. 493, Summit Co. Court of Appeals, decided by *359this court Nov. 11, 1921.
Esch v. Elyria, 27 O. C. C. 446, 7 O. C. C. (N. S.) 9.
Evans v. Wooster, 28 O. C. A. 285, 30 C. D. 251.
Nelson v. Berea, 12 C. D. 329, 21 O. C. C. 781; affirmed, 66 OS. 668.
Grossner v. State, 18 C. C. (N. S.) 46, 36 C. D. 587.
Lutkehaus v. Mt. Healthy, 11 C. C. (N. S.) 536, 21 C. D. 281.
Toledo v. Libbie, 19 O. C. C. 704; affirmed, 51 OS. 562.
Levine v. Cleveland, No. 2411, Cuyahoga Co., Unreported Decisions 8th Dist. Court of Appeals, Vol. 17, p. 21.
Gates v. Cleveland, 18 C. C. (N. S.) 349.
Funk, PJ., and Washburn, J., concur.